Exhibit 10.02 ASSET PURCHASE AGREEMENT by and between CHATTANOOGA AUTO AUCTION LIMITED LIABILITY COMPANY and ACACIA AUTOMOTIVE, INC. August 31, 2009 TABLE OF CONTENTS Page BACKGROUND INFORMATION 1 PROVISIONS 1 1. Definitions. 1 2. Basic Transaction. 1 a. Purchase and Sale of Assets. 1 b. Excluded Assets. 1 c. Method of Conveyance. 1 d. Purchase Price. 1 e. The Closing. 2 f. Allocation. 2 3. Representations and Warranties of the Seller. 2 a. Organization, Qualification and Corporate Power. 2 b. Authorization of Transaction. 2 c. Noncontravention. 2 d. Title to Assets; Condition. 2 4. Representations and Warranties of the Buyer. 2 a. Organization of the Buyer. 2 b. Authorization of Transaction. 2 c. Non-contravention. 3 5. Pre-Closing Covenants. 3 a. General. 3 b. Due Diligence. 3 c. Employees. 3 d. Termination of Ground Lease 3 e. Lease. 3 f. Credit Line. 3 g. Non-Competition Agreement. 3 h. Management Agreement. 3 i. Impositions 3 6. Post-Closing Covenants. 4 7. Closing Covenants. 4 a. Buyer Covenants. 4 b. Seller Covenants. 4 8. Conditions to Obligation to Close. 4 a. Conditions to Obligation of the Buyer. 4 b. Conditions to Obligation of the Seller. 5 9. Remedies for Breaches of this Agreement. 5 a. Survival of Representations and Warranties. 5 b. Indemnification Provisions for Benefit of the Buyer. 5 c. Indemnification Provisions for Benefit of the Seller. 5 d. Claims; Assumption of Defense. 5 e. Other Indemnification Provisions. 5 Termination. 5 a. Termination of Agreement. 5 b. Effect of Termination. 6 Miscellaneous. 6 a. Entire Agreement. 6 b. Assignment. 6 c. Applicable Law; Venue. 6 d. Waiver. 6 e. Captions. 6 f. Counterparts. 6 g. Further Acts. 6 h. Third Party Beneficiaries. 7 i. Severability. 7 j. Confidentiality. 7 k. Notices. 7 Exhibits Exhibit A - Definitions Exhibit B - Form of Bill of Sale Exhibit C - Form of Lease Exhibit D - Lease Guaranty Exhibit E - Credit Line Documents Exhibit F - Form of Non-Competition Agreement Exhibit G - Form of Management Agreement Disclosure Schedule Section 2(a)(i) - Assets Section 2(f) - Purchase Price Allocation Section 3(d) - Security Interests ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the "Agreement") is made and entered into on August 31, 2009 (the "Effective Date"), by and between Acacia Automotive, Inc., a Texas corporation (the "Buyer"), and Chattanooga Auto Auction Limited Liability Company, an Ohio limited liability company (the "Seller").The Buyer and the Seller are referred to collectively herein as the "Parties," and individually as a "Party." BACKGROUND INFORMATION A.The Seller owns certain assets relating to the operation of an automobile auction business (the "Business") operated from a facility located at 2120 Stein Drive, Chattanooga, Tennessee37421 (the "Property"). B.The Seller owns and desires to sell certain assets of the Business to the Buyer. C.This Agreement contemplates a transaction in which the Buyer will purchase from the Seller, and the Seller will sell to the Buyer, certain assets on the terms and conditions contained herein. PROVISIONS NOW, THEREFORE, in consideration of the premises and the mutual promises herein made, and in consideration of the representations, warranties, and covenants herein contained, the Parties agree as follows: 1. Definitions. Certain terms used in this Agreement shall have the meanings set forth in ExhibitA.For ease of identification only, such terms are identified by initial capitals; provided, however, the inadvertent absence of such identifying characteristic shall be ignored in the construction of this Agreement. 2. Basic Transaction. a. Purchase and Sale of Assets. On and subject to the terms and conditions of this Agreement, at the Closing, the Seller shall sell, convey, assign, transfer, and deliver to the Buyer’s wholly-owned subsidiary, Acacia Chattanooga Vehicle Auction, Inc., a Tennessee corporation (hereinafter "Acacia Chattanooga"), and the Buyer shall purchase, acquire, and accept delivery of, all right, title, and interest in and to Acacia Chattanooga, the following assets of the Business: (i) those items of personal property set forth in Section 2(a)(i) of the Disclosure Schedule (less normal wear and tear and depletion through Closing) (collectively, the "Assets") and the prepaid assets of Seller as of the Effective Date, including, but not limited to prepayments made as of the Effective Date for taxes, insurance, and other services; (ii) Seller's interest in the name "Chattanooga Auto Auction" (the "Trade Name"); (iii) Seller's interest in all data and operating history of the Business (the "Data"); provided, however, that the auction operating program developed by Auction Software, Inc. and licensed by Seller shall not be included in the Assets; and (iv) to the extent assignable, Seller's license to operate the Business as an auto auction (the "License"). b. Excluded Assets. The assets to be acquired by the Buyer from the Seller shall only include the assets described in Section 2(a) above and shall exclude all other assets of the Seller, including, without limitation, Seller's cash, cash equivalents, deposits, accounts and notes receivable, any assets, books, records or data not used in the Business, or Seller's leasehold improvements. c. Method of Conveyance. The sale, conveyance, assignment, transfer, and delivery by the Seller of the Assets to the Buyer in accordance with Section2(a) shall be effected at the Closing by the Seller's execution and delivery to the Buyer ofa Bill of Sale and Assignment of Intangible Assets in the form of ExhibitB(the "Bill of Sale").The Assets to be conveyed at Closing shall be substantially as listed in Section 2(a)(i) hereof as on the Effective Date of this Agreement, less normal wear and tear and depletion through Closing.The assignment of the License, to the extent assignable and to the extent not accomplished by the execution and delivery of the Bill of Sale, shall be accomplished by the execution at or following Closing of any reasonable necessary consent or assignment documents.The assignment of Seller's interest in the Trade Name, to the extent not accomplished by the execution and delivery of the Bill of Sale, shall be accomplished by the execution at or following Closing of any reasonable necessary consent or assignment documents. d. Purchase Price. At Closing, the Buyer shall pay to the Seller Five Thousand Dollars ($5,000) (the "Purchase Price"), payable by wire transfer of immediately available funds. 1 e. The Closing. Subject to Section10, the closing of the transactions provided for in this Agreement (the "Closing") shall occur on or before December 26, 2009, or such other date as may be agreed to by the Parties and shall take place at such location as is agreed upon by the Parties; provided, however, the Management Agreement shall become effective on or before August 31, 2009, in accordance with its terms.Except with respect to the Management Agreement, the Closing shall be deemed effective for all purposes as of 12:01A.M. on December 26, 2009. f. Allocation. The Parties agree to allocate the Purchase Price (and all other capitalizable costs) among the Assets, the Trade Name and the License for all purposes (including financial accounting and tax purposes) in accordance with the allocation schedule attached hereto as Schedule 2(f) of the Disclosure Schedule. 3. Representations and Warranties of the Seller. The Seller represents and warrants to the Buyer that the statements contained in this Section3 are correct and complete as of the Effective Date, except as set forth in the disclosure schedule delivered by the Seller to the Buyer on the date hereof and as may be updated as of the Closing (the "Disclosure Schedule").The Seller will give prompt written notice to the Buyer of any development causing a breach of any of the representations and warranties in Section 3. a. Organization, Qualification and Corporate Power. The Seller is a limited liability company duly organized, validly existing, and in full force and effect under the laws of the State of Ohio.The Seller has full entity power and authority necessary to own the Assets.The Seller is not in default under or in violation of any provision of its Articles of Organization or Operating Agreement, as amended. b. Authorization of Transaction. The Seller has full power and authority (including full entity power and authority) to execute and deliver this Agreement and to perform its obligations hereunder.Without limiting the generality of the foregoing, the managers of the Seller have duly authorized the execution, delivery, and performance of this Agreement by the Seller.This Agreement constitutes the valid and legally binding obligation of the Seller, enforceable in accordance with its terms and conditions. c. Noncontravention. Neither the execution and the delivery of this Agreement, nor the consummation of the transactions contemplated hereby, will violate any constitution, statute, regulation, rule, injunction, judgment, order, decree, ruling, charge, or other restriction of any government, governmental agency, or court to which the Seller is subject or any provision of its Articles of Organization or Operating Agreement, as amended.The Seller does not need to give any notice to, make any filing with, or obtain any authorization, consent, or approval of any government or governmental agency in order for the Parties to consummate the transactions contemplated by this Agreement. d. Title to Assets; Condition. The Seller has good and transferable title to and unrestricted possession of, the Assets, free and clear of all Security Interests, except for the Security Interests listed in Section3(d) of the Disclosure Schedule, which Security Interests shall be released at Closing.Except as expressly set forth in this Agreement, the Assets are being transferred to the Buyer "as-is" in their entirety. SELLER MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR THAT THE ASSETS SOLD HEREUNDER DO NOT INFRINGE UPON ANY INTELLECTUAL PROPERTY RIGHTS HELD BY THIRD PARTIES. 4. Representations and Warranties of the Buyer. The Buyer represents and warrants to the Seller that the statements contained in this Section4 are correct and complete as of the Effective Date and will be correct and complete as of the Closing (as though the Closing were substituted for the date of this Agreement throughout this Section4). a. Organization of the Buyer. The Buyer is a corporation duly organized, validly existing, and in good standing under the laws of the State of Texas. b. Authorization of Transaction. The Buyer has full power and authority (including full corporate power and authority) to execute and deliver this Agreement and to perform its obligations hereunder.This Agreement constitutes the valid and legally binding obligation of the Buyer, enforceable in accordance with its terms and conditions.The execution, delivery and performance of this Agreement and all other agreements contemplated hereby have been duly authorized by the Buyer. 2 c. Non-contravention. Neither the execution and the delivery of this Agreement, nor the consummation of the transactions contemplated hereby, will violate any constitution, statute, regulation, rule, injunction, judgment, order, decree, ruling, charge, or other restriction of any government, governmental agency, or court to which theBuyer is subject or any provision of its Certificate of Incorporation orBylaws, as amended.The Buyer does not need to give any notice to, make any filing with, or obtain any authorization, consent, or approval of any government or governmental agency in order for the Parties to consummate the transactions contemplated by this Agreement. 5. Pre-Closing Covenants. The Parties agree as follows with respect to the period between the execution of this Agreement and the Closing: a. General. Each of the Parties will use its commercially reasonable efforts to take all action and to do all things necessary, proper, or advisable in order to consummate and make effective the transactions contemplated by this Agreement (including satisfaction, but not waiver, of the closing conditions set forth in Section8). b. Due Diligence. Immediately following execution of this Agreement and continuing through August 31, 2009, the Seller will allow the Buyer access, upon reasonable notice to the Seller, during normal business hours, to the Property and the facilities located thereon in order that the Buyer may have a full opportunity to conduct a reasonable investigation of such Property and facilities including, but not limited to, conducting a phase I environmental assessment.The Buyer shall bear all costs associated with the due diligence process described in this Section (the "Due Diligence Process").As part of the Due Diligence Process, the Buyer shall not contact any of the Business' vendors, suppliers, distributors, or customers without the prior written consent of the Seller. c. Employees. The Seller will cooperate with the Buyer in its efforts to hire employees of the Business as of the Closing.The Buyer shall interview each employee of the Business, but shall not be obligated to hire any employees.The Seller shall be responsible for all severance obligations (including obligations to provide health or retirement benefits), if any, related to the Seller’s employees that arise (i) as a result of Seller's actions on or before the Effective Date or (ii) as a result of the termination of employment in connection with Closing. d. Termination of Ground Lease Prior to Closing, the Seller and Auction Venture Limited Liability Company (the "Landlord") will terminate the Amended and Restated General Lease dated August 23, 2004 (the "Ground Lease"). e. Lease. At Closing, Acacia Chattanooga and the Landlord will enter into a Lease Agreement (the "Lease") for the premises currently occupied by the Seller, together with all improvements, in the form attached hereto as Exhibit C, which Lease shall include, without limitation, an exclusive option for Acacia Chattanooga to acquire the Property.The Buyer shall execute and deliver to Landlord a guaranty (the "Lease Guaranty") in the form attached hereto as Exhibit D. f. Credit Line. At Closing, the Seller will make available to the Buyer, for period not to exceed thirty-six (36) months following the Closing, a line of credit in an amount up to One Million Five Hundred Thousand Dollars ($1,500,000) (the "Credit Line").At Closing, the Buyer and the Seller will enter into a Loan and Security Agreement, and the Buyer shall execute a Note, each in the form attached hereto as Exhibit E (collectively, the "Credit Line Documents").The Buyer shall also execute such other documents as are reasonably necessary to document the Credit Line.The Credit Line Documents shall provide for an interest rate per annum equal to the greater of (i) six percent (6%) or (ii) the LIBOR Rate plus five hundred (500) basis points. g. Non-Competition Agreement. The Buyer and the Seller will enter into a non-competition agreement (the "Non-Competition Agreement") in the form attached hereto as Exhibit F, which will prohibit the Seller from, directly or indirectly, engage in the Business within 150 miles of Chattanooga, Tennessee for a period of three (3) years commencing from the Closing.Notwithstanding the foregoing, the Non-Competition Agreement will not preclude the Seller or any of its affiliates or related entities from operating the Columbus Fair Auto Auction at its current location. h. Management Agreement. As of the Effective Date, the Buyer and the Seller shall enter into a management agreement (the "Management Agreement") in the form attached hereto as Exhibit G, which shall provide for the operation of the
